             Case 2:20-cv-00826-SMB Document 9 Filed 06/01/20 Page 1 of 2




 1   Ryan L. McBride, Esq. (SBN 032001)
     Kazerouni Law Group, APC
 2   2633 E. Indian School Road, Ste 460
 3   Phoenix, AZ 85016
     Phone: 800-400-6808
 4
     Fax: 800-520-5523
 5   ryan@kazlg.com
 6   Attorneys for Plaintiff
 7
                       UNITED STATES DISTRICT COURT
 8                 DISTRICT OF ARIZONA, PHOENIX DIVISION
 9
     Richard Winters, Jr., individually and ) Case No. 2:20-cv-00826-SMB
10   on behalf of all others similarly situated, )
11                                               ) NOTICE OF VOLUNTARY
     Plaintiff,                                  ) DISMISSAL
12                                               )
13          vs.                                  )
                                                 )
14
     Fitness International, LLC d/b/a L.A. )
15   Fitness,                                    )
16                                               )
     Defendant.                                  )
17                                               )
18                                               )
                                                 )
19
                                                 )
20                                               )
21                                               )
                                                 )
22                                               )
23                                               )
                                                 )
24
25
26
27
28



                           NOTICE OF VOLUNTARY DISMISSAL
                                           1
             Case 2:20-cv-00826-SMB Document 9 Filed 06/01/20 Page 2 of 2




 1         Pursuant to Federal Civil Rule 41(a)(1)(A)(i), Plaintiff Richard Winters, Jr.
 2   (“Plaintiff”) voluntarily dismisses Plaintiff’s claims against Defendant Fitness
 3   International, LLC d/b/a L.A. Fitness (“Defendant”) with prejudice, and the
 4   putative class’s claims against Defendant without prejudice.
 5
 6         Respectfully Submitted this 1st Day of June, 2020.

 7
                                     Kazerouni Law Group, APC
 8
 9                                   By: /s/ Ryan L. McBride
                                     Ryan L. McBride, Esq.
10
11                                   Counsel for Plaintiff and the Proposed Class
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                           NOTICE OF VOLUNTARY DISMISSAL
                                             2
